        Case 1:20-cv-00849-CKK Document 163 Filed 08/16/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

                Plaintiffs,

 v.
                                                        Civil Action No. 20-0849 (CKK)
 QUINCY BOOTH, et al.,

               Defendants.



  JOINT MOTION TO STAY LITIGATION AND FOR REFERRAL TO MEDIATION

       Plaintiffs Edward Banks, D’Angelo Phillips, Keon Jackson, and Eric Smith, and

defendants Quincy Booth and Lennard Johnson (the Parties), jointly move to stay discovery in this

matter until September 30, 2021, pending mediation through the D.C. Circuit Mediation Program.

       After informal discussions, the Parties have begun exploring the possibility of settlement.

A stay of litigation would allow the Parties to pursue a possible resolution of this case through

mediation. A memorandum of points and authorities and the text of a proposed order are attached.


Dated: August 16, 2021.                            Respectfully submitted,

  /s/ Steven Marcus                            .   KARL A. RACINE
 Steven Marcus (D.C. Bar # 1630882)                Attorney General for the District of Columbia
 Jonathan Anderson (D.C. Bar # 475306)
 Jenna Cobb (D.C. Bar # 979506)                    CHAD COPELAND
 PUBLIC DEFENDER SERVICE FOR D.C.                  Deputy Attorney General
 633 Indiana Ave. NW                               Civil Litigation Division
 Washington, DC 20004
 (202) 824-2524                                    /s/ Fernando Amarillas
 smarcus@pdsdc.org                                 FERNANDO AMARILLAS [974858]
                                                   Assistant Deputy Attorney General
 /s/ Scott Michelman                       .
 Scott Michelman (D.C. Bar # 1006945)              /s/ Andrew J. Saindon
 Arthur B. Spitzer (D.C. Bar # 235960)             ANDREW J. SAINDON [456987]
 Michael Perloff (D.C. Bar # 1601047)              Senior Assistant Attorney General
        Case 1:20-cv-00849-CKK Document 163 Filed 08/16/21 Page 2 of 4




American Civil Liberties Union Foundation    MICAH BLUMING [1618961]
of the District of Columbia                  PAMELA DISNEY [1601225]
915 15th Street NW, Second Floor             Assistant Attorneys General
Washington, D.C. 20005                       Equity Section
(202) 457-0800                               400 Sixth Street, N.W., Suite 10100
smichelman@acludc.org                        Washington, D.C. 20001
                                             (202) 724-6643
                                             (202) 730-1470 (f)
                                             andy.saindon@dc.gov
 /s/ Jacob S. Kreilkamp                      micah.bluming@dc.gov
Jacob S. Kreilkamp                           pamela.disney@dc.gov
MUNGER, TOLLES & OLSON LLP
350 South Grand Avenue                       Counsel for Defendants
50th Floor
Los Angeles, CA 90071-3426
Tel.: 213-683-9260
Fax: 213-593-2960
jacob.kreilkamp@mto.com
Jonathan S. Meltzer (D.C. Bar # 888166546)
Brendan B. Gants (D.C. Bar # 1031419)
Rachel G. Miller-Ziegler (D.C. Bar #
229956)
MUNGER, TOLLES & OLSON LLP
1155 F Street, NW, Seventh Floor
Washington DC, 20004
(202) 220-1100
jonathan.meltzer@mto.com

Counsel for Plaintiffs




                                             2
         Case 1:20-cv-00849-CKK Document 163 Filed 08/16/21 Page 3 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

                Plaintiffs,

 v.
                                                        Civil Action No. 20-0849 (CKK)
 QUINCY BOOTH, et al.,

               Defendants.



                   MEMORANDUM OF POINTS AND AUTHORITIES
                      IN SUPPORT OF JOINT MOTION TO STAY
                  LITIGATION AND FOR REFERRAL TO MEDIATION

       In support of the Parties’ Joint Motion To Stay Litigation and for Referral to Mediation

(Motion), they cite and rely upon:

       1.      Fed. R. Civ. P. 6(b)(1)(A) and (7)(b);

       2.      LCvR 84.4;

       3.      The existence of good cause, as described in the Motion; and

       4.      The inherent equitable powers of the Court.

       The Parties seek a stay until September 30, 2021, for good cause. The requested stay and

referral to the D.C. Circuit Mediation Program will allow the Parties to discuss possible resolution

of this matter through a formal mediation process. Accordingly, the Parties request that the Court

grant the Joint Motion and enter the attached proposed order.

Dated: August 16, 2021.                           Respectfully submitted,


  /s/ Steven Marcus                          .    KARL A. RACINE
 Steven Marcus (D.C. Bar # 1630882)               Attorney General for the District of Columbia
 Jonathan Anderson (D.C. Bar # 475306)
 Jenna Cobb (D.C. Bar # 979506)
        Case 1:20-cv-00849-CKK Document 163 Filed 08/16/21 Page 4 of 4




PUBLIC DEFENDER SERVICE FOR D.C.              CHAD COPELAND
633 Indiana Ave. NW                           Deputy Attorney General
Washington, DC 20004                          Civil Litigation Division
(202) 824-2524
smarcus@pdsdc.org                             /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Assistant Deputy Attorney General
 /s/ Scott Michelman                    .
Scott Michelman (D.C. Bar # 1006945)          /s/ Andrew J. Saindon
Arthur B. Spitzer (D.C. Bar # 235960)         ANDREW J. SAINDON [456987]
Michael Perloff (D.C. Bar # 1601047)          Senior Assistant Attorney General
American Civil Liberties Union Foundation     MICAH BLUMING [1618961]
of the District of Columbia                   PAMELA DISNEY [1601225]
915 15th Street NW, Second Floor              Assistant Attorneys General
Washington, D.C. 20005                        Equity Section
(202) 457-0800                                400 Sixth Street, N.W., Suite 10100
smichelman@acludc.org                         Washington, D.C. 20001
                                              (202) 724-6643
                                              (202) 730-1470 (f)
                                              andy.saindon@dc.gov
 /s/ Jacob S. Kreilkamp                       micah.bluming@dc.gov
Jacob S. Kreilkamp                            pamela.disney@dc.gov
MUNGER, TOLLES & OLSON LLP
350 South Grand Avenue                        Counsel for Defendants
50th Floor
Los Angeles, CA 90071-3426
Tel.: 213-683-9260
Fax: 213-593-2960
jacob.kreilkamp@mto.com
Jonathan S. Meltzer (D.C. Bar # 888166546)
Brendan B. Gants (D.C. Bar # 1031419)
Rachel G. Miller-Ziegler (D.C. Bar #
229956)
MUNGER, TOLLES & OLSON LLP
1155 F Street, NW, Seventh Floor
Washington DC, 20004
(202) 220-1100
jonathan.meltzer@mto.com

Counsel for Plaintiffs




                                             -2-
